Motion for reargument denied. Motion to amend the remittitur granted. Return of remittitur requested and when returned it will be amended to provide that the judgment of the Appellate Division and that of the Special Term be reversed, with costs in all courts, and the case remitted to the Supreme Court, Chautauqua County, with directions to enter a judgment declaring:
1. That the defendants and their successors in office comprising the New York State Labor Relations Board have no jurisdiction over the plaintiff in its relations with the foremen employed by it at its plant in the city of Dunkirk, State of New York.
2. That the defendants and their successors in office comprising the New York State Labor Relations Board have no jurisdiction to hold an election for, or to certify, a collective bargaining representative for said foremen employed by plaintiff in its said plant at Dunkirk, New York. *Page 565 
3. That the Decision and Direction of Election, No. 2751, dated May 24, 1944; the Report upon Secret Ballot, dated June 21, 1944; and the Certification of Representative, No. 2751-A, dated June 30, 1944, all issued by the said State Labor Relations Board in Case No. WE-373, are without force or effect.
4. That the Decision and Order, No. 3519, dated May 29, 1946, issued by the said State Labor Relations Board in Case No. WU-404, is without force or effect.